DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 – 55 and 57 – 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltzik et al. (US 6,540,815) in view of Reddy (US 7,114,492) in view of Hoke et al. (US 7,753,034).
In re claim 37, Hiltzik discloses (claim 1; fig 2) discloses an evaporative emissions control canister system comprising: 
a fuel-side adsorbent volume having an effective incremental adsorption capacity at 25OC of greater than 35 grams n-butane/L between vapor concentration of 5 vol% and 50 vol% n-butane (col 10, ln 45 – 48); and 
at least one subsequent adsorbent volume having an effective incremental adsorption capacity at 25O
wherein the at least one vent-side adsorbent volume is a honeycomb structure (col 4, ln 22) which facilitates uniform air and vapor flow distribution and an effective butane working capacity (BWC) that is relatively low (col 5, ln 50 – col 6, ln 14),
wherein the fuel-side and at least one vent-side adsorbent volume is in fluid communication (fig 2), and 
wherein the canister system has an optimized two-day diurnal breathing loss (DBL) emissions (abstract).
Hiltzik is silent as to the precise operating condition of “at no more than about 210 liters of purge applied after a 40 g/hr BETP butane loading step” and thus lacks:
A low purge evaporative emissions control canister system … and low purge is defined as no more than about 210 liters of purge applied after a 40 g/hr butane loading step;
wherein the canister system has a two-day diurnal breathing loss (DBL) emissions of no more than 20 mg at no more than about 210 liters of purge applied after a 40 g/hr BETP butane loading step.
Additionally, Hiltzik lacks:
wherein the at least one vent-side adsorbent volume … 
is … configured without partial cells;
facilitates … an effective butane working capacity (BWC) of less than 3 g/dL and a g-total BWC of from 2 to 6 grams.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the system is a low purge system (i.e. including the recited value ranges), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It should be noted that these parameters are known to optimize, as evidenced by Hiltzik (abstract; col 2, ln 44 – 52; col 5, ln 50 – col 6, ln 14). Additionally, it is known to provide such systems in low purge environments (e.g. hybrid vehicles). For example, see Reddy (‘492) (abstract; col 1, ln 58 – col 2, ln 6; col 5, ln 7 – 11). Thus, it would have been additionally obvious to optimize for such an environment in particular. Furthermore, it should be noted that the claim does not recite any particular structure to achieve the recited DBL value range (insofar as the responsible structure is the configuration without partial cells, Applicant is asked to discuss the specific structure(s) that achieve the effects directed to particular operational value ranges in the instant invention.
Regarding the limitation, “without partial cells”; Hoke discloses an evaporative emissions adsorbent volume configured as a square honeycomb of square cells (i.e. without partial cells) (abstract; figs 2A, 2B). Moreover, Hoke discloses this as a known alternative to other shapes (col 6, ln 56 – 60).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing wherein the at least one vent-side adsorbent volume is configured without partial cells, as taught by Hoke, as it is a known alternative to other shapes in the present context and thus within the capability of one having ordinary skill. Additionally, insofar as this feature yields the above recited parameter values, it is yielded in the proposed system as well.
In re claim 38, Hiltzik discloses (claim 3) wherein the system comprises a plurality of the at least one vent-side adsorbent volumes.
In re claim 39, Hiltzik discloses (claim 4) wherein the fuel-side adsorbent volume and at least one vent-side adsorbent volume are located within a single canister.
In re claim 40, Hiltzik discloses (claim 6) wherein the fuel-side adsorbent volume and at least one vent-side adsorbent volume is located within separate canisters, and wherein the adsorbent volumes are in fluid communication. 
In re claim 41, Hiltzik discloses further comprising at least one additional vent-side adsorbent volume located within a separate canister (fig 2: 12), wherein adsorbent volumes are in fluid communication.
It should be noted that Hiltzik discloses that the high capacity adsorbent (the “fuel-side” adsorbent) is on the “fuel source side” (col 5, ln 17 – 18), indicating that the adsorbent in canister 12 is one of the plurality of “vent-side” adsorbents.
In re claim 42, Hiltzik discloses (claim 2) comprising a single vent-side adsorbent volume. 
In re claim 43, Hiltzik discloses (col 4, ln 4 – 25) wherein the fuel-side adsorbent volume, the at least one vent-side adsorbent volume, or both includes an adsorbent selected from the group consisting of activated carbon, carbon charcoal, zeolites, clays, porous polymers, porous alumina, porous silica, molecular sieves, kaolin, titania, ceria, and combinations thereof. 
In re claim 44, Hiltzik discloses (col 4, ln 4 – 25) wherein the activated carbon is derived from a material including a member selected from the group consisting of wood, wood dust, wood flour, cotton linters, peat, coal, coconut, lignite, carbohydrates, petroleum pitch, petroleum coke, coal tar pitch, fruit pits, fruit stones, nut shells, nut pits, sawdust, palm, vegetables, synthetic polymer, natural polymer, lignocellulosic material, and combinations thereof. 
In re claim 45, Hiltzik discloses (col 3, ln 49 – 60) wherein the at least one vent-side adsorbent volume includes a volumetric diluent. 
In re claim 46, Hiltzik discloses (col 3, ln 49 – 60) wherein the volumetric diluent includes a member selected from the group consisting of inert spacer particles, trapped air spaces, foams, fibers, screens, and combinations thereof. 
In re claim 47, Hiltzik discloses (col 4, ln 4 – 25) wherein the volumetric diluent includes an adsorbent material formed into a high voidage shape selected from the group consisting of stars, hollow tubes, asterisks, spirals, cylinders, configured ribbons, honeycombs, monoliths, and combinations thereof. 
In re claim 48, regarding the limitation, “wherein the canister system has a two-day diurnal breathing loss (DBL) emissions of no more than 20 mg at no more than 157.5 liters of purge applied after the 40 g/hr BETP butane loading step”, see above (In re claim 1; regarding optimization).
In re claim 49, regarding the limitation, “wherein the canister system has a two-day diurnal breathing loss (DBL) emissions of no more than 20 mg at no more than about 100 bed volume of purge applied after the 40 g/hr BETP butane loading step”, see above (In re claim 1; regarding optimization).
In re claim 50, regarding the limitation, “wherein the canister system has a two-day diurnal breathing loss (DBL) emissions of no more than 20 mg at no more than about 75 bed volume of purge applied after the 40 g/hr BETP butane loading step”, see above (In re claim 1; regarding optimization).
In re claim 51, see above (In re claim 37).
Additionally, Hiltzik discloses:
a fuel tank for storing fuel (col 9, ln 13 – 14); 
an engine having an air induction system and adapted to consume the fuel (col 9, ln 14 – 15); 
a fuel vapor inlet conduit (fig 2: 5) connecting the evaporative emission control canister system to the fuel tank; 
a fuel vapor purge conduit (6) connecting the evaporative emission control canister system to the air induction system of the engine; and 
a vent conduit (4) for venting the evaporative emission control canister system and for admission of purge air to the evaporative emission control canister system; 
wherein the evaporative emission control canister system is defined by a fuel vapor flow path from the fuel vapor inlet conduit to the fuel-side adsorbent volume toward the at least one vent-side adsorbent volume and the vent conduit, and by an air flow path from the vent conduit to the at least one vent-side adsorbent volume toward the fuel-side adsorbent volume and the fuel vapor purge outlet (col 5, ln 17 – 18: Hiltzik discloses that the high capacity adsorbent (the “fuel-side” adsorbent) is on the “fuel source side”).
In re claim 52, Hiltzik discloses wherein the canister system comprises one or more canisters (abstract).
In re claim 53, see above (In re claim 39).
In re claim 54, see above (In re claim 40).
In re claim 55, see above (In re claim 41).
In re claim 57, see above (In re claim 48).
In re claim 58, see above (In re claim 49).
In re claim 59, see above (In re claim 50).
In re claim 60, see above (In re claim 37).
In re claim 61, see above (In re claim 39).
In re claim 62, see above (In re claim 40).
In re claim 63, see above (In re claim 41).
In re claim 64, see above (In re claim 48).
In re claim 65, see above (In re claim 49).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hiltzik et al. (US 6,540,815) in view of Reddy (US 7,114,492) in view of Hoke et al. (US 7,753,034) in view of Reddy (US 6,279,548).
In re claim 56, regarding the limitation, “further comprising a heat unit”; any heat generating component (e.g. the engine) may correspond to the recited “heat unit”. However, for the sake of thoroughness, claim 56 is additionally rejected in view of Reddy (‘548), which discloses a heat unit in an evaporative emissions control system (col 8, ln 49 – 54). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing a heat unit, as taught by Reddy (‘548), as it is a known technique at least for increasing an adsorbent capacity (Reddy (‘548): abstract) and thus within the capability of one having ordinary skill.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 37 – 65 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 35 of prior U.S. Patent No. 10,960,342. This is a statutory double patenting rejection.
In re claim 37, this claim is a near-verbatim copy of claim 1 from commonly owned patent Hiltzik et al. (US 10,960,342). The only difference is that the final limitation of instant claim 37, “and low purge is defined as no more than about 210 liters of purge applied after a 40 g/hr butane loading step” reads as “wherein low purge is defined as no more than about 210 liters of purge applied after a 40 g/hr butane loading step” in the ‘342 patent. As best understood, this single word change has no effect at all on the relative scope of these two claims.
In re claims 38 – 65, these claims similarly correspond to associated claims from the ‘342 patent, respectively.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747